Tbe opinion of tbe court was delivered
by Knox, J.
— We are satisfied with tbe reasons given by the Court of Common Pleas, for tbe instruction to tbe jury to find for tbe plaintiff.
When not one of the errors is assigned in accordance with tbe rules of court, it cannot be expected that they will be separately discussed and passed upon. Strictly speaking, even if errors existed, tbe failure to assign them, as directed by tbe rules, is a waiver of them; and tbe judgment is to be affirmed, as a matter of course. It may be gratifying to tbe plaintiff in error, in this case, to know that be has lost nothing by bis disregard or neglect of our rules, in preparing his paper-book: but it is by no means certain that be would not have been tbe loser, if his ease bad not been hopelessly against bim, under tbe most careful and correct presentation that could have been made of it. We are all agreed, that hereafter errors not substantially assigned, as required by the'6th, 7th and 8th rules adopted at Pittsburgh, September 6, 1852, and to be found in the appendix to 6 Harris, will be held tbe same as no assignments at all.
Judgment affirmed.